DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been examined. Claims 1-10 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The closest prior art of record such as Takahi et al. (JP2014103560 teaches an image reading apparatus for reading images from a plurality of media having different lengths and controlling transporting speed.  However, the prior art of record fails to render obvious independent claim 1, because the cited portions of the alleged combination fail to describe or suggest an image reading apparatus configured to sequentially read images from a plurality of media having different lengths in a transport direction, the image reading apparatus having an ejection section that ejects the media from which the images were read by the reader to an ejection stacker, the ejection section being driven by the driver, a medium detector that detects presence of the media, and a controller that controls the driver, wherein when the transport section sequentially transports the media, the controller determines the lengths of the media in the transport direction, based on detection results of the medium detector, when determining that a length of a medium is equal to or more than a threshold and then determining that a length of a subsequent medium is equal to or more than the threshold, the controller performs weak deceleration control under which the transport section changes an ejection speed at which the subsequent medium is ejected to the ejection stacker from the first speed to a second speed, the second speed being lower than the first speed, and

when determining that a length of a medium is equal to or more than the threshold and then determining that a length of a subsequent medium is less than the threshold, the controller performs strong deceleration control under which the transport section changes the ejection speed at which the subsequent medium is ejected to the ejection stacker from the first speed to a third speed, the third speed being lower than the second speed, as recited in independent claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

3.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
      Franke et al. (2017/0107070) teaches a device for adjusting media being used.
      Ogasawara (2016/0251192) teaches an image forming apparatus for processing documents with different lengths. 
       Ohdachi et al. (2015/0367779)  teaches a control device to adjust speed based on segment length.
        Hunt et al. (2013/0094032) teaches a method for calibration of media processing device.
        Ohshima et al. (2011/0176159) teaches abnormality detection device for rotation body and image forming apparatus.

4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

April 21, 2022





                                              Examiner's Amendment
  
1.        An Examiner's Amendment to the record appears bellow. Should the changes and/or 

additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 

37 CFR 1.312.  


2.     An Examiner's Amendment to the record appears bellow. Should the changes and/or 
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided

by 37 CFR 1.312.  



3.     The application has been amended as follows:

Amend Title as follow:

     --IMAGE READING APPARATUS USING PLURALITY OF MEDIA HAVING DIFFERENT    LENGTHS--


3.      Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-
7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner's


supervisor, Benny Lieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    Information regarding the status of an application may be obtained from the Patent
 Application Information Retrieval (PAIR) system. Status information for published 
applications may be obtained from either Private PAIR or Public PAIR. Status 
information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
have questions on access to the Private PAIR system, contact the Electronic Business 
Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/GABRIEL I GARCIA/
Primary Examiner, Art Unit 2674
April 21, 2022